   Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 1 of 22 PageID #: 1



AB:ADW

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – – – – – X
                                                            TO BE FILED UNDER SEAL
 IN THE MATTER OF AN APPLICATION FOR A
 SEARCH WARRANT FOR:                                        AFFIDAVIT IN SUPPORT OF
                                                            APPLICATION FOR A
 THE PREMISES KNOWN AND DESCRIBED AS                        SEARCH WARRANT
 1230 AVENUE Y, APARTMENT C12,
 BROOKLYN, NEW YORK 11235                                   No. 19-881 M
 – – – – – – – – – – – – – – – – – – – – – X

EASTERN DISTRICT OF NEW YORK, SS:

               KRISTOPHER SERRA, being duly sworn, deposes and says that he is a

Special Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to

law and acting as such.

               Upon information and belief, there is probable cause to believe that there is

kept and concealed within THE PREMISES KNOWN AND DESCRIBED AS 1230

AVENUE Y, APARTMENT C12, BROOKLYN, NEW YORK 11235 (the “PREMISES”),

the items described in Attachment A to this affidavit, all of which constitute evidence or

instrumentalities of the possession, access with intent to view, transportation, receipt,

distribution and reproduction of sexually explicit material relating to children, in violation of

Title 18, United States Code, Sections 2252, 2252A (possession, receipt, and distribution of

child pornography — the “Subject Offenses”).
   Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 2 of 22 PageID #: 2



                                                                                                 2

              The source of your affiant’s information and the grounds for his belief are as

follows:1

              1.      I have been a Special Agent of the FBI since January 2015, and am

currently assigned to the New York Office. Since October 2018, I have been assigned to the

Child Exploitation and Human Trafficking Task Force. I have been assigned to investigate

violations of criminal law relating to the sexual exploitation of children. I have gained

expertise in this area through training in classes and daily work related to conducting these

types of investigations. As part of my responsibilities, I have been involved in the

investigation of numerous child pornography cases and have reviewed hundreds of thousands

of photographs depicting children (less than eighteen years of age) being sexually exploited

by adults. Through my experience in these investigations, I have become familiar with

methods of determining whether a child is a minor.

              2.       I have personally participated in the investigation of the offenses

discussed below. I am familiar with the facts and circumstances of this investigation from:

my own personal participation in the investigation, my review of documents, my training and

experience, and discussions I have had with other law enforcement personnel concerning the

creation, distribution, and proliferation of child pornography. Additionally, all statements

attributable to individuals herein are set forth in sum and substance and in part.




       1
         Because this affidavit is submitted for the limited purpose of establishing probable
cause for a search warrant, I have not set forth each and every fact learned during the course
of the investigation.
     Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 3 of 22 PageID #: 3



                                                                                                  3

               3.     The FBI is investigating possession, access with intent to view,

transportation, receipt, and distribution of sexually explicit material relating to children in

violation of Title 18, United States Code, Sections 2252, 2252A (possession, receipt, and

distribution of child pornography).

I.      DEFINITIONS

               4.     For the purposes of the requested warrant, the following terms have the

indicated meaning in this affidavit:

               a.     The terms “minor,” “sexually explicit conduct” and “visual depiction”
                      are defined as set forth in Title 18, United States Code, Section 2256.

               b.     The term “child pornography” is defined in Title 18, United States
                      Code, Section 2256(8) in pertinent part as “any visual depiction,
                      including any photograph, film, video, picture, or computer or
                      computer-generated image or picture, whether made or produced by
                      electronic, mechanical, or other means, of sexually explicit conduct,
                      where . . . the production of such visual depiction involves the use of a
                      minor engaging in sexually explicit conduct. . . .”2

               c.     The term “computer” includes all types of electronic, magnetic, optical,
                      electrochemical, or other high speed data processing devices
                      performing logical, arithmetic, or storage functions, including desktop
                      computers, laptops, mobile phones, tablets, server computers, and
                      network hardware, as well as wireless routers and other hardware
                      involved in network and Internet data transfer.

               d.     The term “IP Address” or “Internet Protocol Address” means a unique
                      numeric address used by computers on the Internet. An IP address
                      looks like a series of four numbers, each in the range 0-255, separated
                      by periods (e.g., 121.56.97.178). Every computer attached to the
                      Internet must be assigned an IP address so that Internet traffic sent from
                      and directed to that computer may be directed properly from its source
                      to its destination. Most Internet service providers control a range of IP

        2
         See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).
      Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 4 of 22 PageID #: 4



                                                                                              4

                     addresses. Some computers have static — that is, long-term — IP
                     addresses, while other computers have dynamic — that is, frequently
                     changed — IP addresses.

               e.    The term “Internet” refers to a global network of computers and other
                     electronic devices that communicate with each other. Due to the
                     structure of the Internet, connections between devices on the Internet
                     often cross state and international borders, even when the devices
                     communicating with each other are in the same state.

               f.    The term “storage medium” is any physical object upon which
                     computer data can be recorded. Examples include hard disks, RAM,
                     floppy disks, flash memory, CD-ROMs, and other magnetic or optical
                     media.

II.      BACKGROUND

               5.    In or about May 2019, the FBI received information from the National

Center for Missing and Exploited Children that approximately 1,700 unique images depicting

child pornography had been uploaded to a Yahoo account associated with the name “Manny

Colby” and the email address mxc3_inc@yahoo.com (the “SUBJECT ACCOUNT”).

Through the use of an administrative subpoena, the FBI determined that the SUBJECT

ACCOUNT pertained to the IP address 68.199.10.212 and had accessed the Internet at least

10 times using that IP address between December 2018 and May 2019 via the internet

service provider Optimum Online, including on December 16, 2018, February 11, 2019, and

May 5, 2019. The FBI further determined that the SUBJECT ACCOUNT accessed the

Internet using this IP address through a secure network that would not be accessible to

anyone without a password.

               6.    Law enforcement obtained from Yahoo the approximately 1,700

images that had been uploaded to the SUBJECT ACCOUNT. The following are 3 of those
     Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 5 of 22 PageID #: 5



                                                                                                  5

files that law enforcement obtained from Yahoo. Your affiant reviewed the files

downloaded. These files, which are available for the Court’s review, are described as

follows:

a.      File Name: image.1541-2
        Description: This is a photograph depicting a nude adult male standing up with an
        erect penis, as well as a nude prepubescent female standing up with her right hand
        placed on the adult male’s erect penis and her left hand on the adult male’s testicles.

b.      File Name: image.1591-2
        Description: This is a photograph depicting a prepubescent female laying on her
        stomach while a nude adult male places his hands around the prepubescent female’s
        waist and anally rapes the prepubescent female.

c.      File Name: image.196-1
        Description: This is a photograph depicting a nude prepubescent female laying on her
        back, wearing black stockings and silver high heeled shoes, with her knees bent
        towards her chest while a nude adult male vaginally rapes the prepubescent female.

               7.     A subpoena to Optimum Online for information regarding the IP

address 68.199.10.212 and its accessing of the Internet on December 16, 2018, February 11,

2019, and May 5, 2019 identified the following information:

a.      Subscriber: Carlos Castro

b.      Address: 1230 Avenue Y, Apartment C12, Brooklyn, NY 11235 (the PREMISES)

c.      Phone: (917) 789-9974

               8.     A search of a public records database was conducted for the

PREMISES, identifying the following results:

a.      Name: Carlos R. Castro

b.      Date of Birth: May 14, 1969

c.      SSN: XXX-XX-XXXX
       Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 6 of 22 PageID #: 6



                                                                                                 6

                9.    Based on its investigation to date, the FBI believes that Carlos Castro

may be using “Manny Colby” as an alias and using the SUBJECT ACCOUNT. Open source

database and website checks indicate that Castro is among the individuals who reside at the

PREMISES.

III.      CHARACTERISTICS OF COLLECTORS OF CHILD PORNOGRAPHY

                10.   Based on my training and experience and conversations that I have had

with other federal agents and law enforcement officers, I know that child pornography is not

readily available in retail establishments. Accordingly, individuals who wish to obtain child

pornography do so usually by ordering it from abroad or by discreet contact, including

through the use of the Internet, with other individuals who have it available or by accessing

web sites containing child pornography. Child pornography collectors often send and

receive electronic mail conversing with other collectors in order to solicit and receive child

pornography.

                11.   I know that collectors of child pornography typically retain their

materials and related information for many years.

                12.   I also know that collectors of child pornography often maintain lists of

names, addresses, telephone numbers and screen names of individuals with whom they have

been in contact and who share the same interests in child pornography.

                13.   Accordingly, information in support of probable cause in child

pornography cases is less likely to be stale because collectors and traders of child

pornography are known to store and retain their collections and correspondence with other

collectors and distributors for extended periods of time.
      Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 7 of 22 PageID #: 7



                                                                                                7

               14.    I also know that child pornography offenders are often recidivists, even

while under supervision.

               15.    Based on my experience, I know that persons who collect and distribute

child pornography frequently collect sexually explicit materials in a variety of media, such as

photographs, magazines, motion pictures, video tapes, books, slides and/or drawings or other

visual media that they use for their own sexual arousal and gratification.

               16.    Further, based on my training, knowledge, experience, and discussions

with other law enforcement officers, I understand that, in the course of executing a search

warrant for the possession, transportation, receipt, distribution or reproduction of sexually

explicit material related to children, on numerous occasions officers have recovered evidence

related to the production of child pornography and/or child exploitation.

IV.      THE PREMISES

               17.    The PREMISES is contained within a multi-story brick building on

Avenue Y, between East 12th and East 13th Streets. The entrance to the building is

comprised of two sets of glass double doors, one of which is locked. Above the building

entrance are the numbers “1230.” There is a list of resident names in the lobby of the

building. The name “CASTRO, S. & C.” is listed next to “C12.”

               18.    The PREMISES is located on the third floor of the building. The door

to the PREMISES is grey in color. Affixed to the door is a gold colored door knob, one lock,

and a doorbell. “C12” is written in white on a black label above the doorbell, and the name

“S. & C. CASTRO” is written in white ink on a black background above the doorbell and

below “C12.”
Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 8 of 22 PageID #: 8



                                                                           8
     Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 9 of 22 PageID #: 9



                                                                                             9




V.      TECHNICAL BACKGROUND

              19.    As described above and in Attachment B, this application seeks

permission to search for documents constituting evidence, fruits or instrumentalities of

violations of Title 18, United States Code, Sections 2252 and 2252A that might be found on
  Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 10 of 22 PageID #: 10



                                                                                                10

the PREMISES, in whatever form they are found. One form in which the documents might

be found is data stored on a computer’s hard drive or other storage media. Thus, the warrant

applied for would authorize the seizure of computers and electronic storage media or,

potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B) of

the Federal Rules of Criminal Procedure.

              20.     I submit that if a computer or storage medium is found on the

PREMISES, there is probable cause to believe those records will be stored on that computer

or storage medium, for at least the following reasons:

                      a.     Based on my knowledge, training, and experience, I know that

computer files or remnants of such files can be recovered months or even years after they

have been downloaded onto a storage medium, deleted, or viewed via the Internet.

Electronic files downloaded to a storage medium can be stored for years at little or no cost.

Even when files have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains on the storage

medium until it is overwritten by new data.

                      b.     Therefore, deleted files, or remnants of deleted files, may reside

in free space or slack space – that is, in space on the storage medium that is not currently

being used by an active file – for long periods of time before they are overwritten. In

addition, a computer’s operating system may also keep a record of deleted data in a “swap”

or “recovery” file.
  Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 11 of 22 PageID #: 11



                                                                                                 11

                      c.     Wholly apart from user-generated files, computer storage media

– in particular, computers’ internal hard drives – contain electronic evidence of how a

computer has been used, what it has been used for, and who has used it. To give a few

examples, this forensic evidence can take the form of operating system configurations,

artifacts from the use of an operating system or application, file system data structures, and

virtual memory “swap” or paging files. Computer users typically do not erase or delete this

evidence, because special software is typically required for that task. However, it is

technically possible to delete this information.

                      d.     Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory or “cache.”

              21.     As further described in Attachment B, this application seeks permission

to locate not only electronic computer files that might serve as direct evidence of the crimes

described on the warrant, but also electronic “attribution” evidence that establishes how the

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any computer or storage

medium in the PREMISES because:

                      a.     Data on the storage medium can provide evidence of a file that

was once on the storage medium but has since been deleted or edited, or of a deleted portion

of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that show

what tasks and processes were recently active. Web browsers, email programs, and chat

programs store configuration information on the storage medium that can reveal information
  Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 12 of 22 PageID #: 12



                                                                                               12

such as online nicknames and passwords. Operating systems can record additional

information, such as the attachment of peripherals, the attachment of USB flash storage

devices or other external storage media, and the times the computer was in use. Computer

file systems can record information about the dates files were created and the sequence in

which they were created, although this information can later be falsified.

                      b.     Forensic evidence on a computer or storage medium can also

indicate who has used or controlled the computer or storage medium. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search

warrant at a residence. For example, registry information, Internet search histories,

configuration files, user profiles, email, email address books, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data

associated with the foregoing, such as file creation and last-accessed dates) may be evidence

of who used or controlled the computer or storage medium at a relevant time.

                      c.     A person with appropriate familiarity with how a computer

works can, after examining this forensic evidence in its proper context, draw conclusions

about how the computers were used, the purpose of their use, who used them, and when.

                      d.     The process of identifying the exact files, blocks, registry

entries, logs, or other forms of forensic evidence on a storage medium that are necessary to

draw an accurate conclusion is a dynamic process. Whether data stored on a computer is

evidence may depend on the context provided by other information stored on the computer

and the application of knowledge about how a computer functions. Therefore, contextual

information necessary to understand other evidence also falls within the scope of the warrant.
  Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 13 of 22 PageID #: 13



                                                                                              13

                      e.      Further, in finding evidence of how a computer was used, the

purpose of its use, who used it, and when, it is sometimes necessary to establish that a

particular item is not present on a storage medium. For example, the presence or absence of

counter-forensic programs or anti-virus programs (and associated data) may be relevant to

establishing the user’s intent.

               22.    In most cases, a thorough search for information that might be stored

on computers and storage media often requires agents to seize such electronic devices and

later review the media consistent with the warrant. This is true because of the time required

for examination, technical requirements, and the variety of forms of electronic media, as

explained below:

                      a.      The time required for an examination. As noted above, not all

evidence takes the form of documents and files that can be easily viewed on-site. Analyzing

electronic data for attribution evidence and conducting a proper forensic examination

requires considerable time, and taking that much time on the PREMISES could be

unreasonable. Given the ever-expanding data storage capacities of computers and storage

media, reviewing such evidence to identify the items described in the warrant can take weeks

or months, depending on the volume of data stored, and would be impractical and invasive to

attempt on-site.

                      b.      Technical requirements. Computers can be configured in

several different ways, featuring a variety of different operating systems, application

software, and configurations. Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of computer hardware
  Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 14 of 22 PageID #: 14



                                                                                                14

and software available makes it difficult to know before a search what tools or knowledge

will be required to analyze the system and its data on the PREMISES. However, taking the

storage media off-site and reviewing it in a controlled environment will allow its

examination with the proper tools and knowledge.

                      c.     The variety of forms of electronic media. Records sought under

this warrant could be stored in a variety of storage media formats that may require off-site

reviewing with specialized forensic tools.

              23.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant sought would authorize seizing, imaging, or otherwise copying computers and

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including, but not limited to, computer-

assisted scans of the entire medium, that might expose many parts of a hard drive to human

inspection in order to determine whether it is evidence described by the warrant.

Because several people might share the PREMISES as a residence, it is possible that the

PREMISES will contain storage media that are predominantly used, and perhaps owned, by

persons who are not suspected of a crime. If agents conducting the search nonetheless

determine that it is probable that the things described in this warrant could be found on any

of those computers or storage media, the warrant sought would permit the seizure and review

of those items as well until they are analyzed and cleared for release, at which point they will

be returned to their users and/or owners.
  Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 15 of 22 PageID #: 15



                                                                                                   15

VI.    CONCLUSION

               24.    Based on my training and experience, and the facts as set forth in this

affidavit, there is probable cause to believe that on the PREMISES there exists evidence of

crimes. Accordingly, a search warrant is requested.

               25.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application and search

warrant. I believe that sealing these documents is necessary because, given the confidential

nature of this investigation, disclosure would severely jeopardize the investigation in that it

might alert the target(s) of the investigation at the PREMISES to the existence of an

investigation and likely lead to the destruction and concealment of evidence, and/or flight.

               WHEREFORE, your affiant respectfully requests that the requested search

warrant be issued for THE PREMISES KNOWN AND DESCRIBED AS 1230 AVENUE Y,

APARTMENT C12, BROOKLYN, NEW YORK 11235.
Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 16 of 22 PageID #: 16




          /s/ PK
  Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 17 of 22 PageID #: 17




                                    ATTACHMENT A
                                  Property to Be Searched

              The property to be searched is 1230 AVENUE Y, APARTMENT C12,

BROOKLYN, NEW YORK 11235 (the PREMISES) further described as an apartment

contained within a multi-story brick building on Avenue Y, between East 12th and East 13th

Streets. The entrance to the building is comprised of two sets of glass double doors, one of

which is locked. Above the building entrance are the numbers “1230.” There is a list of

resident names in the lobby of the building. The name “CASTRO, S. & C.” is listed next to

“C12.”   The PREMISES is located on the third floor of the building. The door to the

PREMISES is grey in color. Affixed to the door is a gold colored door knob, one lock, and a

doorbell. “C12” is written in white on a black label above the doorbell, and the name “S. &

C. CASTRO” is written in white ink on a black background above the doorbell and below

“C12.”
Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 18 of 22 PageID #: 18
     Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 19 of 22 PageID #: 19




                                       ATTACHMENT B
                                       Property to be Seized

              ITEMS TO BE SEIZED FROM THE PREMISES, all of which constitute
evidence or instrumentalities of violations of Title 18, United States Code Sections 2252 and
2252A:

1.       Images of child pornography and files containing images of child pornography and
         records, images, information or correspondence pertaining to the possession, access
         with intent to view, receipt and distribution of sexually explicit material relating to
         children, in violation of Title 18, United States Code, Sections 2252 and 2252A, in
         any form wherever they may be stored or found;

2.       Books and magazines containing visual depictions of minors engaged in sexually
         explicit conduct, as defined in 18 U.S.C. § 2256;

3.       Originals, copies, and negatives of visual depictions of minors engaged in sexually
         explicit conduct, as defined in 18 U.S.C. § 2256;

4.       Motion pictures, films, videos, and other recordings of visual depictions of minors
         engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

5.       Records, information or correspondence pertaining to the possession, access with
         intent to view, transportation, receipt, distribution and reproduction of sexually
         explicit material relating to children, as defined in 18 U.S.C. § 2256, including, but
         not limited to:

            a. envelopes, letters, and other correspondence including, but not limited to,
               electronic mail, chat logs, and electronic messages, establishing possession,
               access to, or transmission through interstate or foreign commerce, including by
               United States mail or by computer, of visual depictions of minors engaged in
               sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

            b. books, ledgers, and records bearing on the production, reproduction, receipt,
               shipment, orders, requests, trades, purchases, or transactions of any kind
               involving the transmission through interstate or foreign commerce including
               by United States mail or by computer of any visual depiction of minors
               engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.
     Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 20 of 22 PageID #: 20




6.       Billing and payment records, including records from credit card companies, PayPal
         and other electronic payment services, reflecting access to websites pertaining to child
         pornography.

7.       Computer-related documentation, meaning any written, recorded, printed, or
         electronically stored material that explains or illustrates the configuration or use of
         any seized computer hardware, software, or related items.

8.       Records evidencing occupancy or ownership of the PREMISES, including, but not
         limited to, utility and telephone bills, mail envelopes, or addressed correspondence.

9.       Records or other items which evidence ownership or use of computer equipment
         found in the PREMISES, including, but not limited to, sales receipts, bills for Internet
         access, and handwritten notes.

10.      Address books, mailing lists, supplier lists, mailing address labels and any and all
         documents and records pertaining to the preparation, purchase and acquisition of
         names or lists of names to be used in connection with the purchase, sale, trade or
         transmission of any visual depiction of minors engaged in sexually explicit conduct.

11.      Address books, names, lists of names and addresses of individuals believed to be
         minors.

12.      Diaries, notebooks, notes and other records reflecting personal contact and other
         activities with individuals believed to be minors.

13.      Materials and photographs depicting sexual conduct between adults and minors or
         used in sexual conduct between adults and minors.

14.      Any and all records, documents, invoices and materials that concern any Internet
         accounts used to possess, receive or distribute child pornography.
    Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 21 of 22 PageID #: 21




15.     Computers1 or storage media2 that contain records or information (hereinafter
        “COMPUTER”) used as a means to commit violations of 18 U.S.C. §§ 2252 and
        2252A. All information obtained from such computers or storage media will be
        maintained by the government for the purpose of authentication and any potential
        discovery obligations in any related prosecution. The information shall be reviewed
        by the government only for the purpose of identifying and seizing information that
        constitutes fruits, evidence and instrumentalities of violations of Title 18, United
        States Code, Sections 2252 and 2252A including:

        a.     evidence of who used, owned, or controlled the COMPUTER at the time the
               things described in this warrant were created, edited, or deleted, such as logs,
               registry entries, configuration files, saved usernames and passwords,
               documents, browsing history, user profiles, email, email contacts, instant
               messaging logs, photographs, and correspondence;

        b.     evidence of software that would allow others to control the COMPUTER, such
               as viruses, Trojan horses, and other forms of malicious software, as well as
               evidence of the presence or absence of security software designed to detect
               malicious software;

        c.     evidence of the lack of such malicious software;

        d.     evidence of the attachment to the COMPUTER of other storage devices or
               similar containers for electronic evidence;

        e.     evidence of counter-forensic programs (and associated data) that are designed
               to eliminate data from the COMPUTER;

        f.     evidence of the times the COMPUTER was used;

        g.     passwords, encryption keys, and other access devices that may be necessary to
               access the COMPUTER;


1
       A computer includes all types of electronic, magnetic, optical, electrochemical, or
other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, laptops, mobile phones, tablets, servers, and network hardware,
such as wireless routers.
2
       A “storage medium” for purpose of the requested warrant is any physical object upon
which computer data can be recorded. Examples include external hard drives, CDs, DVDs
and flash drives.
 Case 1:19-mj-00881-PK Document 1 Filed 10/01/19 Page 22 of 22 PageID #: 22




      h.     documentation and manuals that may be necessary to access the COMPUTER
             or to conduct a forensic examination of the COMPUTER; and

      i.     contextual information necessary to understand the evidence described in this
             attachment.

16.   Records and things evidencing the use of the Internet Protocol address 69.199.10.212,
      including:

      a.     routers, modems, and network equipment used to connect computers to the
             Internet;

      b.     Internet Protocol addresses used by the COMPUTER; and

      c.     records or information about the COMPUTER’s Internet activity, including
             firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
             web pages, search terms that the user entered into any Internet search engine,
             and records of user-typed web addresses.

17.   During the course of the search, photographs of the searched premises may also be
      taken to record the condition thereof and/or the location of items therein, all of which
      constitute evidence, fruits, and instrumentalities of violations of Title 18, United
      States Code, Sections 2252 and 2252A.
